DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 4/30/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-7 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-2 and 7 (the independent, similar claims of the instant application), though Tamaki (U.S. Patent Application Publication Number 20050224729, from hereinafter “Tamaki”) Tamaki teaches a cask (abstract) comprising a cask body having a tubular shape with a central axis as a center (see, i.e., FIGS. 1-2) and capable of housing a fuel assembly (see, i.e., paragraph 0001), a tubular outer cylinder surrounding said cask body (FIGS. 1, 12, etc.), a plurality of fins aligned in a circumferential direction and connecting an outer peripheral surface of said cask body and an inner peripheral surface of said outer cylinder to divide said tubular space into a plurality of divided spaces (FIGS. 16-17c, fins 107) and a plurality of neutron shields containing neutron shielding material with which said plurality of divided spaces is filled (FIGS. 17A-c, aluminum honeycomb 207, paragraphs 0183-0185) wherein each neutron shield includes a void portion that extends in an axial direction along said central axis (FIGS. 17A-C, void 207b, paragraphs 0183, 0227, 0242, 0260, etc.), Tamaki fails to teach the limitations added by the amendments dated 4/30/2021. The remaining claims are allowed by virtue of their dependency on the allowed base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.